DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-8, 10, and 24 drawn to an instrument calibration apparatus comprising a physical quantity configuration unit configured to generate a value of at least one first physical quantity from a value of at least one second physical quantity through operations; and a control unit configured to, in a first mode, measure a value of at least one first physical quantity inputted from the physical quantity input/output unit and correlated with the second physical quantity.
Group II, claims 11, 12, 15, 17-21, 23, and 25, drawn to an instrument calibration apparatus for real-time field measurement and calibration of multiple variables, provided with a handheld casing, and further comprising a physical quantity measurement unit assembled inside the casing and configured to measure a value of said at least one first physical quantity inputted from the physical quantity input/output unit, comprising a pressure module, a current and voltage module, a temperature module, and a humidity module, the second physical quantity refers to meteorological altitude, daily air leakage volume, volumetric flow rate, methane concentration, or valve opening.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
In particular, group I relates to the special technical feature of measuring a value of at least one physical quantity, and generating a value of at least one second physical quantity from the value of said at least one first physical quantity through operations or generating a value of at least one first physical quantity from a value of at least one second physical quantity through operations whereas the invention of group II instead relates to the special technical feature of a physical quantity input/output unit assembled on a casing and capable of inputting and outputting at least one physical quantity which comprises at least one pressure interface, at least one current and voltage interface, a temperature interface, and a humidity interface; and (emphasis added) voltage and current; and the second physical quantity referring to meteorological altitude, daily air leakage volume, volumetric flow rate, methane concentration, or valve opening.
	Accordingly, the invention of group I is claimed as requiring only that a physical quantity measurement unit measure a single generic physical quantity and that a second physical quantity be generated from the value of the at least one first physical quantity, but the invention of group II is limited to a specific set of physical quantities; i.e. the first physical quantity that must be detected or generated directly by the instrument and must include all of pressure, temperature, humidity, and voltage and current.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                           
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856